DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel; and convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Systems and methods for improved convolutional layers for neural networks are disclosed” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 20190258917) in view of Durall et al. Stabilizing GANs with Soft Octave Convolutions. arXiv preprint arXiv:1905.12534. 2019 May 29.

As to claim 1, Chai discloses a processing unit (see [0054]) comprising: 
a task manager (see [0054], an artificial neural network system implemented by one or more computers); and 
one or more cores configured by the task manager (see [0054]) to generate a neural network output from a neural network input (FIGS. 1-2), generation of the neural network output comprising: 
generate an output feature map comprising a first output channel and a second output channel using an input feature map comprising a first input channel and a second input channel (FIG. 2, step 225; see FIG. 1, inputs 120, 125 and output layers 130, 135; see [0027]).
Chai fails to explicitly disclose generation of the output feature map comprising: generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel.
However, Durall teaches generation of the output feature map using an input feature map (FIG. 3) comprising: 
generate, by up-sampling the first input channel, a third input channel (FIG. 3, up-sampling of XL); 
generate, by down-sampling the second input channel, a fourth input channel (FIG. 3, pooling of XH);
convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel (FIG. 3, convolution of up-sampled of XL and XH to generate output of XH); and 
convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel (FIG. 3, convolution of pooled XH and XL to generate output of XL).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chai using Durall’s teachings to generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel in order to generate images of better or equal quality suppressing the mode collapse problem and to achieve both a stable training and a reduction of common artifacts present in the high frequency domain of generated images (Durall; Abstract and Conclusion).

As to claim 3, the combination of Chai and Durall further discloses wherein the down-sampling comprises at least one of convolution, sampling, max pooling, or averaging pooling (Durall; FIG. 3, pooling of XH).

As to claim 4, the combination of Chai and Durall further discloses wherein: generation of the output feature map further comprises combining of the first output channel and the second output channel to generate the output feature map (Chai; FIG. 2, step 230; see FIG. 1, fused output 140).

As to claim 5, the combination of Chai and Durall further discloses wherein: the input feature map comprises groups of channels, each group of channels including multiple channels having a predetermined size, the predetermined sizes differing between the groups (Durall; FIG. 3 and Section 2.3: Input X comprising groups of channels XL and XH each group including channels having a predetermined size, the predetermined sizes differing between the groups, namely channels c and spacial resolutions in height h and width w).

As to claim 6, the combination of Chai and Durall further discloses wherein: the input feature map comprises 2, 4, 8, 16, or 32 groups of channels (Durall; FIG. 3, channels XL and XH).

As to claim 7, the combination of Chai and Durall fails to explicitly disclose wherein: the predetermined sizes differ by powers of four or more.
However, it would have been obvious to one of ordinary skills in the art to include the predetermined sizes differ by powers of four or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and using predetermined sizes that differ by powers of four or more involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP 2144.05.II.A.

As to claims 8 and 10-14, method claims 8 and 10-14 correspond to claims 1 and 3-7, recite the same features as those recited in claims 1 and 3-7, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1 and 3-7.

As to claim 15, Chai discloses a device (Abstract) comprising: 
a host unit (see [0054], an artificial neural network system implemented by one or more computers); and 
a processing unit configurable by the host unit (see [0054]) to: generate a neural network output from a neural network input using one or more cores of the neural processing unit (FIGS. 1-2), generation of the neural network output comprising: generate an output feature map comprising a first output channel and a second output channel using an input feature map comprising a first input channel and a second input channel (FIG. 2, step 225; see FIG. 1, inputs 120, 125 and output layers 130, 135; see [0027]).
Chai fails to explicitly disclose generation of the output feature map comprising: generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel.
However, Durall teaches generation of the output feature map using an input feature map (FIG. 3) comprising: 
generate, by up-sampling the first input channel, a third input channel (FIG. 3, up-sampling of XL); 
generate, by down-sampling the second input channel, a fourth input channel (FIG. 3, pooling of XH);
convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel (FIG. 3, convolution of up-sampled of XL and XH to generate output of XH); and 
convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel (FIG. 3, convolution of pooled XH and XL to generate output of XL).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chai using Durall’s teachings to generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel in order to generate images of better or equal quality suppressing the mode collapse problem and to achieve both a stable training and a reduction of common artifacts present in the high frequency domain of generated images (Durall; Abstract and Conclusion).

As to claims 17-21, claims 17-21 correspond to claims 3-7, recite the same features as those recited in claims 3-7, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 3-7.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 20190258917) in view of Durall et al. Stabilizing GANs with Soft Octave Convolutions. arXiv preprint arXiv:1905.12534. 2019 May 29 further in view of Fan et al. Accurate retinal vessel segmentation via octave convolution neural network. arXiv preprint arXiv:1906.12193. 2019 Jun 28.

As to claim 2, the combination of Chai and Durall further discloses wherein: generation of the neural network output further comprises: obtain an initial feature map (Chai; FIG. 1, input data 105). 
The combination of Chai and Durall fails to explicitly disclose generate, by down-sampling the initial feature map, a down-sampled initial feature map;
convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel; and 
convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel.
However, Fan teaches generate, by down-sampling the initial feature map, a down-sampled initial feature map (FIG. 4, initial feature map of 512x512 was down-sampled to 256x256 in Encoder block 0);
convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel (FIG. 4, feature map of 512x512 was convolved in Encoder block 0); and 
convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel (FIG. 4, feature map of 256x256 was convolved in Encoder block 0).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Chai and Durall using Fan’s teachings to generate, by down-sampling the initial feature map, a down-sampled initial feature map; convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel; and convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel in order to reconstruct accurate maps using an Octave UNet that outperforms the baseline model in terms of both segmentation performances and computational expenditure, and achieves better or comparable performances against the other state-of-the-art methods (Fan; Abstract and Conclusion).

As to claim 9, method claim 9 corresponds to claim 2, recites the same features as those recited in claim 2 and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 2.

As to claim 16, claim 16 corresponds to claim 2, recites the same features as those recited in claim 2 and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482